DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 2 in the reply filed on 2/16/2021 is acknowledged. Claims 1-4, 7-14 and 17-30 are pending. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification fails to identify the claimed “torque-transmission-engagement feature” of claim 4.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torque-transmission-engagement feature (see claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the distal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4, 14, 17-19, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 14 include the recitation of a torque-transmission-engagement feature. The specification fails to identify a torque-transmission-engagement feature in the Drawings, and therefore the structure can’t be identified. Furthermore, it is unclear how the claimed torque-transmission-engagement feature is part of the shape-locking section 110, and how the torque-transmission-engagement feature is positioned substantially at the proximal end of the flexible body 120. The written description in par. 008 merely notes that “The fixation device may have a torque transmission member positioned substantially on the proximal end and a bone engagement feature positioned substantially on the distal end.” If the examiner were to guess based on par. 008, the claimed torque transmission member would be located in the area indicated below. Par. 0074 states that “The intramedullary fixation device may have a torque transmission member positioned substantially at the proximal end to facilitate advancement of the device into the intramedullary space.” Again, a guess at the precise structural location of the torque transmission member based on par. 0074 would be as indicated below. 
[AltContent: textbox (Possible area the Torque Transmission Member is located)][AltContent: arrow]
    PNG
    media_image1.png
    691
    637
    media_image1.png
    Greyscale

However, claim 4 recites that the torque transmission member is positioned substantially at the proximal end of the flexible body (120). Since the torque transmission member is part of the shape-locking section 110 then based on the claim language the torque transmission member would be located near element 115, the connection. Accordingly, the structure of the claimed torque transmission 

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, line 17, change “fiber” to --fibers--.  It is noted that claims 10-13, 27 and 28 depend from an objected claim and are therefore also objected to. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14, 20, 22-26, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyar et al. (U.S. 2013/0325007 A1) as cited in the IDS filed 4/10/2019.
Concerning claim 1, Beyar et al. discloses a medical apparatus for bone fixation, the apparatus comprising: a flexible body (see Fig. 1A, element 10 including elements 12 and 16) including a bone-engagement feature (see Fig. 1A, element 19); a plurality of fibers (see Fig. 3A, element 32 and par. 0157 which states that element 32 is formed of longitudinally oriented fibers) each extending through the 
[AltContent: connector][AltContent: textbox (Surface of Housing)]
    PNG
    media_image2.png
    609
    257
    media_image2.png
    Greyscale

Concerning claim 2, wherein the shape-locking section is configured to lock the flexible body in a curved shape (see Abstract).

Concerning claim 4, wherein: the flexible body has a proximal end (see Fig. 2A below); and the shape-locking section (see Fig. 2A, element 14) further comprises a torque-transmission-engagement feature (see Fig. 2A, element 38) positioned substantially at the proximal end of the flexible body (see Fig. 2A below).
[AltContent: arrow][AltContent: textbox (Proximal End of Flexible Body)]
    PNG
    media_image3.png
    699
    455
    media_image3.png
    Greyscale





[AltContent: connector][AltContent: textbox (Housing)]
    PNG
    media_image4.png
    726
    334
    media_image4.png
    Greyscale




Concerning claim 22, wherein the shape-locking section (see Fig. 2A, element 14) is positioned substantially at the proximal end of the flexible body (see Fig. 2A above).
Concerning claim 23, wherein the surface (see Fig. 3A above) includes an inner surface of the housing.
Concerning claim 24, wherein the shape-locking section is configured to lock the flexible body in a shape of a curved cavity that is formed in, and that spans a fracture of, a bone (see Abstract).
Concerning claim 25, the shape-locking section is configured to lock the flexible body in a curved shape (see Abstract).
Concerning claim 26, wherein the flexible body is more rigid while locked than while unlocked (see Abstract noting that the rod can’t be bent when in the locked state but is able to bend in the unlocked state).
Concerning claim 29, wherein the shape-locking section (see Fig. 2A, element 38) is adjacent to the proximal end of the flexible body.
Concerning claim 30, wherein the surface includes an inner surface of the housing (see Fig. 3A above).

Allowable Subject Matter
	Claims 9-13, 27 and 28 would be allowable if the objection to claim 9 is addressed.
Claims 7, 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773